People v Vasquez (2015 NY Slip Op 06832)





People v Vasquez


2015 NY Slip Op 06832


Decided on September 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
L. PRISCILLA HALL
LEONARD B. AUSTIN
JEFFREY A. COHEN, JJ.


2013-05604
 (Ind. No. 1054/13)

[*1]The People of the State of New York, respondent,
vDaniel Vasquez, appellant.


Lynn W. L. Fahey, New York, N.Y. (Tammy E. Linn of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, and Nancy Fitzpatrick Talcott of counsel; Deanna Russo on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Braun, J.), imposed May 9, 2013, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267; People v Lopez, 6 NY3d 248, 255; People v Brown, 122 AD3d 133). However, to the extent that the defendant asserts that the Supreme Court failed to exercise its discretion at sentencing (cf. People v Farrar, 52 NY2d 302, 306), that contention survives the defendant's valid waiver of his right to appeal (see People v Gary, 106 AD3d 932, 933; People v Nolcox, 40 AD3d 1128). Nevertheless, the record reveals that the court providently exercised its discretion at sentencing, upon consideration, inter alia, of the probation report and statements made at sentencing (see People v Gray, 51 AD3d 945; People v Vega, 51 AD3d 694).
ENG, P.J., RIVERA, HALL, AUSTIN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court